Citation Nr: 1018380	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for sinusitis with allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for 
residuals of a laceration and repair of the left palm.



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 2002 to 
September 2006.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision rendered by the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA) for the Winston-Salem, North 
Carolina RO, which awarded service connection for sinusitis 
with allergic rhinitis and assigned an initial 30 percent 
evaluation and which awarded service connection for residuals 
of a laceration of the left palm and repair and assigned an 
initial noncompensable evaluation.  Thereafter, the Veteran 
perfected an appeal as to the initial evaluation assigned for 
his sinusitis and left palm disabilities, and the issue of 
entitlement to higher disability evaluations based upon an 
initial grant of service connection for sinusitis and left 
palm disabilities remains before the Board.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Sinusitis with allergic rhinitis is manifested by more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches and pain, with no objective 
evidence of purulent discharge or crusting or any polyps, a 
75 percent right nasal obstruction and 25 percent left nasal 
obstruction, and a subjective report in July 2009 or needing 
antibiotic treatment lasting four to six weeks for sinus 
problems.

3.  Residuals of laceration of the left palm and repair are 
manifested by full range of motion of the digits, without 
evidence of mild incomplete paralysis of the hand.




CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for sinusitis with allergic rhinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Codes 6522-6510 
(2009).  

2.  The criteria for an initial compensable evaluation for 
residuals of laceration of left palm and repair have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Codes 8616-8614 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to service 
connection for sinusitis with allergic rhinitis and a left 
palm disability was received in August 2006 before separating 
from active service.  In correspondence received with his 
claim, the Veteran acknowledged the provisions of the VCAA as 
they pertain to the issues of service connection, 
particularly notice of VA's duty to assist him and notice of 
what the evidence must show to establish entitlement to 
service connection.  In addition, it notified him of how VA 
determines the disability rating and effective dated when a 
disability is found to be connected to service.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
was issued in January 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

The claims for higher initial evaluations for sinusitis with 
allergic rhinitis and residuals of a laceration of the left 
palm and repair are downstream issues from the grant of 
service connection.  38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with her claims file.  He has 
also been provided with VA and/or fee-basis sinusitis with 
allergic rhinitis and hand and fingers examinations to assess 
the current nature and etiology of his sinusitis and left 
palm disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

General Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Sinusitis with Allergic Rhinitis

The Veteran is assigned an initial 30 percent evaluation for 
sinusitis with allergic rhinitis pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Codes 6522-6510 (2009).

652
2
Allergic or vasomotor rhinitis:
Ratin
g

With polyps
30

Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side
10
38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).

651
0
Sinusitis, pansinusitis, chronic.
General Rating Formula for Sinusitis (DC's 6510 
through 6514): 
Ratin
g

Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting 
after repeated surgeries
50

Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting
30

One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting
10

Detected by X-ray only
0

Note: An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a 
physician.

38 C.F.R. § 4.97, Diagnostic Code 6510 (2009).

Service treatment records reflect that beginning in 2004, the 
Veteran complained of sinus pressure.  His complaints and 
treatment continued, and a May 2006 CT Scan revealed 
moderatley-extensive mucoperiosteal thickening of the 
anterior-inferior recess of the frontal sinuses that extended 
into the ethmoid and maxillary sinuses.  In July 2006, 
frontal, ethmoid and maxillary sinusitis was diagnosed. 

In a fee-basis VA examination report dated in September 2006, 
the Veteran described constant sinusitis and headaches with 
sinus attacks requiring antibiotic treatment.  He denied any 
incapacitation or functional impairment and was not employed 
at the time of the examination, as he had separated from 
service a few days earlier.  Reported objective findings 
included no nasal obstruction, frontal sinusitis present 
without tenderness, and no purulent discharge noted.

In an initial VA treatment note dated in November 2007, the 
Veteran denied any headaches or sinus pain.  Objective 
findings noted that the nose was patent with normal mucosa 
and nasal septum.  The inferior turbinates were normal and 
there was no sinus tenderness. 

In a VA nose, sinus, larynx, and pharynx examination report 
dated in March 2008, the Veteran described year-round 
sneezing with watering, itching, and burning of his eyes and 
nose.  He denied any injuries or surgeries to his nose or 
sinuses and stated that he had not had any severe frontal 
pain since training in the pressure chamber during service.  
He reported that he takes Claritin once a day as needed.  He 
stated that he breathes through his nose adequately, but 
frequently feels congested, and he does not have purulent 
discharge unless he has an upper respiratory infection.  He 
added that he has headaches only when he goes out in the 
bright sunlight for more than 15 minutes without sunglasses.  
He described his current occupation as a college student and 
indicated that he is able to do his activities of daily 
living.  Objective findings included a straight nasal septum, 
with a minimally narrowed but adequate nasal airway; no 
polyps; and frontal and maxillary sinuses that 
transilluminated well, suggesting no acute or chronic 
sinusitis.  The diagnosis included perennial allergic 
rhinitis and no acute or chronic sinusitis found.

In correspondence dated in March 2008 the Veteran explained 
that a specialist recommended nasal surgery during service, 
but he was eventually advised not to have the surgery because 
he would not be able to fly even with the surgery.  He stated 
that surgery would alleviate his chronic sinusitis and 
deviated nasal septum, but it would not benefit him, and he 
would have the same problems because they are permanent.  In 
December 2008 he asserted that he needed surgery for his 
sinusitis and experienced headaches.

In a December 2008 VA primary care annual examination report, 
the Veteran again denied any headaches or sinus pain, and 
there was no sinus tenderness on examination.  VA treatment 
records were printed and obtained in January 2010, but 
reflected treatment only to December 2008; they contained no 
complaints or treatment for sinusitis with rhinitis, 
including any prescribed antibiotics.  
In a fee-basis sinusitis examination report dated in July 
2009, the Veteran described having constant sinus problems 
with 100 non-incapacitating episodes per year with headaches.  
He stated that antibiotic treatment lasting four to six weeks 
is needed for his sinus problems.  He denied any purulent 
discharge or crusting.  He reported difficulty sleeping and 
interference with sports.  Objective findings included 75 
percent right nasal obstruction, 25 percent left nasal 
obstruction, deviated nasal septum on left, rhinitis present 
believed to be allergic in origin because of clear discharge, 
maxillary sinusitis present bilaterally shown by sinus x-ray, 
sinus tenderness, and no purulent discharge.

The Board has considered the evidence of record and finds 
that sinusitis with allergic rhinitis is manifested by more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches and pain, with no objective 
evidence of purulent discharge or crusting or any polyps, a 
75 percent right nasal obstruction and 25 percent left nasal 
obstruction, and a subjective report in July 2009 of needing 
antibiotic treatment lasting four to six weeks for sinus 
problems.  These findings more nearly approximate the 
criteria for a 30 percent evaluation for sinusitis with 
allergic rhinitis.  The next higher, 50 percent, evaluation 
is not warranted because the Veteran has not had radical 
surgery, nor has he had near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Therefore, an initial evaluation in excess of 30 percent for 
sinusitis with allergic rhinitis is not warranted, and the 
claim must be denied.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with any employment or frequent periods of hospitalization 
related to this service-connected sinusitis with allergic 
rhinitis disability that would take the Veteran's case 
outside the norm so as to warrant the assignment of an 
extraschedular rating.  While the Veteran has indicated that 
his disability interferes with sleep and sports, objective 
medical findings are not indicative of any unusual or marked 
interference with any current employment beyond that 
contemplated in the assigned 30 percent evaluation.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Board acknowledges the Veteran's contentions that his 
sinusitis with allergic rhinitis disability is more severely 
disabling.  However, the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 30 
percent.  Therefore, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial evaluation in excess of 30 percent 
for sinusitis with allergic rhinitis.  Therefore, entitlement 
to an increased disability evaluation is not warranted and 
must be denied.  The Board has considered staged ratings 
under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  

Residuals of Laceration of the Left Palm and Repair

The Veteran is assigned an initial noncompensable evaluation 
for Residuals of laceration of the left palm and repair 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8616-8614 
(2009).

The Veteran's left palm disability is evaluated under the 
criteria for a minor extremity, because, as noted in the 
evidence below, he is right-handed.  See 38 C.F.R. § 4.69 
(2009).



Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand - 

522
8
Thumb, limitation of motion:
 
 
 
With a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers
2
0 
2
0
 
With a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers
1
0 
1
0
 
With a gap of less than one inch (2.5 cm.) between 
the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.
0 
0
38 C.F.R. § 4.71a, Diagnostic Code  5228 (2009)

522
9
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees
1
0
1
0
 
With a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 
30 degrees
0
0
38 C.F.R. § 4.71a, Diagnostic Code  5229 (2009)

523
0
Ring or little finger, limitation of motion: Any 
limitation of motion
0
0
38 C.F.R. § 4.71a, Diagnostic Code  5230 (2009)

521
5
Wrist, limitation of motion of:
Major
Mino
r

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009)

851
4
Paralysis of:
Majo
r
Mino
r

Complete; drop of hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted 
falling within the line of the outer border of 
the index finger; can not extend hand at 
wrist, extend proximal phalanges of fingers, 
extend thumb, or make lateral movement of 
wrist; supination of hand, extension and 
flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand 
grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity 
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
20
20
861
4
Neuritis
871
4
Neuralgia
 
Note: Lesions involving only "dissociation of extensor 
communis digitorum" and "paralysis below the extensor 
communis digitorum," will not exceed the moderate rating 
under code 8514.
38 C.F.R. § 4.124a, Diagnostic Code 8614 (2009).

851
6
Paralysis of:
Majo
r
Mino
r

Complete; the "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, 
atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot 
spread the fingers (or reverse), cannot adduct 
the thumb; flexion of wrist weakened
60
50

Incomplete:

  Severe
40
30

  Moderate
30
20

  Mild
10
10
861
6
Neuritis
871
6
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8616 (2009).
Factual Background and Analysis

In a fee-basis examination report dated in September 2006, 
the Veteran described pain at the left palm that traveled to 
the fingertips occurring seven times per day lasting for one 
hour each time.  He reported functional impairment including 
no heavy lifting and limited grip strength, but he can 
function with medication, Lortab.  He was not employed at the 
time of the examination, but stated that he was able to brush 
teeth, shower, vacuum, drive a car, cook, dress himself, 
perform gardening activities, and push a lawn mower.  The 
examiner determined that the Veteran was right hand dominant 
because he uses it to write, eat, and comb his hair.

Reported objective findings included range of motion of the 
left wrist as dorsiflexion to 70 degrees, and palmar flexion 
to 80 degrees.  It was noted that the left hand fingertips 
could approximate the proximal transverse crease of the palm.  
With the thumb attempting to oppose the fingers, the 
measurement between the pad of the left thumb and the fingers 
was: index finger - 0 cm; long finger - 0 cm; ring finger - 0 
cm; and little finger - 0 cm.  Range of motion of the left 
thumb found radial abduction to 70 degrees, palmer abduction 
to 70 degrees, metaphalangeal flexion to 60 degrees, and 
interphlangeal flexion to 60 degrees.  Opposition of the 
thumb was normal.  Regarding the remaining digits:

Fin
ger
MCP 
Extension/Flexi
on
PIP 
Extension/Flexi
on
DIP 
Extension/Flexi
on
Ti
p 
to 
DP
C 
(c
m)


Acti
ve
Pass
ive
Norm
al
Acti
ve
Pass
ive
Norm
al
Acti
ve
Pass
ive
Norm
al

Ind
ex
90
--
0/90
110
--
0/10
0
70
--
70-
80
--
Mid
dle
90
--
0/90
110
--
0/10
0
70
--
70-
80
--
Rin
g
90
--
0/90
110
--
0/10
0
70
--
70-
80
--
Sma
ll
90
--
0/90
110
--
0/10
0
70
--
70-
80
--

(For normal values as shown above, see 38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand (2009))

The examiner remarked that for the wrist and all digits, the 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.

VA medical records reflect that in May 2008, the Veteran 
underwent excision of a left dorsal wrist ganglion.  Prior to 
the surgery, he had complained of a loss of sensation of the 
middle digits.  Several days later, the sutures were removed, 
and normal sensation was noted in the dorsum of the hand in 
the periphery of the incision.  In June 2006, he was seen for 
post-operative evaluation.  The Veteran related that 
improvement was noted, and he was able to do activities of 
daily living.  Objectively, the scar was intact, and there 
was normal light touch in the dorsum of the hand.  

A fee-basis VA examination was performed in July 2009.  The 
physician noted a painful scar on the left palm (the Veteran 
is service-connected for this scar).  The Veteran reported 
pain in the palm and the middle and ring fingers of the left 
hand, with a painful neuroma of the 3rd and 4th digits.  The 
pain traveled to the tips of the fingers and was described as 
burning, aching, sharp, and cramping.  He reported functional 
impairment as an inability to lift, grasp or use fine tools, 
and difficulty with carrying things.  

Reported objective findings included range of motion of the 
left wrist as dorsiflexion to 70 degrees, and palmar flexion 
to 80 degrees.  It was noted that the left hand fingertips 
could approximate the proximal transverse crease of the palm.  
With the thumb attempting to oppose the fingers, the 
measurement between the pad of the left thumb and the fingers 
was: index finger - 0 cm; long finger - 0 cm; ring finger - 0 
cm; and little finger - 0 cm.  Range of motion of the left 
thumb found radial abduction to 70 degrees, palmer abduction 
to 70 degrees, metaphalangeal flexion to 60 degrees, and 
interphlangeal flexion to 60 degrees.  Opposition of the 
thumb was normal.  Regarding the remaining digits:



Fin
ger
MCP 
Extension/Flexi
on
PIP 
Extension/Flexi
on
DIP 
Extension/Flexi
on
Ti
p 
to 
DP
C 
(c
m)


Acti
ve
Pass
ive
Norm
al
Acti
ve
Pass
ive
Norm
al
Acti
ve
Pass
ive
Norm
al

Ind
ex
90
--
0/90
110
--
0/10
0
70
--
70-
80
--
Mid
dle
90
--
0/90
110
--
0/10
0
70
--
70-
80
--
Rin
g
90
--
0/90
110
--
0/10
0
70
--
70-
80
--
Sma
ll
90
--
0/90
110
--
0/10
0
70
--
70-
80
--

The examiner remarked that for the wrist and all digits, the 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use; however, strength in the left hand was 
slightly reduced.  The physician opined that the residuals 
included persistent pain to touch and weak grip.

The medical evidence of record reflects that the left hand 
range of motion on testing is normal; therefore he does not 
meet the criteria for a compensable rating under Diagnostic 
Codes 5228, 5229, or 5230.  (See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Looking at the criteria for a 
compensable rating for neurological impairment (Diagnostic 
Codes 8414 and 8416). There is absolutely no evidence of mild 
impairment due to flexor contraction of ring and little 
fingers, atrophy in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers, and it is not shown that he cannot spread the 
fingers (or reverse), cannot adduct the thumb; or that 
flexion of wrist is weakened.  Further, there is no showing 
of a "drop" of hand and fingers, or that the wrist and 
fingers are flexed, the thumb adducted falling within the 
line of the outer border of the index finger.  The Veteran 
can extend hand at wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral movement of wrist.  
Supination of hand, extension and flexion of elbow are not 
even mildly weakened, and while the Veteran complains of 
weakened his left hand grip, the other criteria necessary for 
a compensable rating are not met.  

In conclusion, the criteria for a compensable rating are not 
met.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's left hand pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for sinusitis with allergic rhinitis is denied.

Entitlement to an initial compensable evaluation for 
residuals of a laceration and repair of the left palm is 
denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


